DETAILED ACTION
This correspondence is in response to the communications received October 19, 2022.  Claims 19-23, 27-34 and 37-40 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 22, 23, 28-30, 32, 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species / Subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2022.  Applicant has elected Species II and Sub-Species iii, which Applicant states that claims 19-23, 27-34 and 37-40.  Claims 22, 23, 28-30, 32, 35 and 36 are withdrawn for the following reasons.


Claim 22 is directed to an unelected Species I, which is captured by Applicant’s Fig. 3.  As this embodiment falls under an unelected species, this claim has been withdrawn for this reason.  “22. (Original) The method according to claim 21, wherein an upper surface of the reduced surface field effect layer located below the body region is closer to the top surface of the well region than an upper surface of the reduced surface field effect layer located below the drain portion.”  
As claims 29 and 30 depend from claim 22, they too are withdrawn as not being organized under the elected species.  
“29. (New) The method according to claim 22, wherein forming the reduced surface field effect layer comprises forming a first buried layer and forming a second buried layer located in the well region and in contact with each other.”  
“30. (New) The method according to claim 29, wherein the first buried layer is at least partially located below the body region, and the second buried layer is at least partially located below the drain portion.”

Claim 23 is directed to an unelected Species I, which is captured by Applicant’s Fig. 4.  As this embodiment falls under an unelected species, this claim has been withdrawn for this reason.  “23. (Original) The method according to claim 19, further comprising forming an isolation layer in the well region, wherein the isolation layer is located below the reduced surface field effect layer to isolate the reduced surface field effect layer from the substrate.”
As claim 32 depends from claim 23, it is then withdrawn as not being organized under the elected species.  
“32. (New) The semiconductor device according to claim 23, wherein the isolation layer is a buried layer of the second doping type.”

Claim 28 is directed to an unelected Species I, which is captured by either of Applicant’s Figs. 1 or 3.  As this embodiment falls under an unelected species, this claim has been withdrawn for this reason.  “28. (New) The method according to claim 20, wherein along the depth direction, the reduced surface field effect layer is not disposed below the body region.”

Claim 35 is directed to an unelected Sub-Species i or ii, which is captured by either of Applicant’s Figs. 6 or 7.  As this embodiment falls under an unelected species, this claim has been withdrawn for this reason.
“35. (New) The method according to claim 34, wherein at least one of the first and second conductors covers a juncture region between the first dielectric layer and the LOCOS dielectric layer.”

Claim 36 is directed to an unelected Species III, which is captured by either of Applicant’s Fig. 8.  As this embodiment falls under an unelected species, this claim has been withdrawn for this reason.
“36. (New) The method according to claim 34, further comprising forming at least one third conductor located on the LOCOS dielectric layer and adjacent to the second conductor, wherein each of the third conductors is spatially isolated from each other.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and the claims that depend therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitation, “and the remaining region is a well region of a second doping type” renders the claim indefinite.  The specification does not contain the “remaining region”.  Looking to the elected embodiment of Figs. 5 and 9, the HVNW is the only “well region”, which has already been established previously in the claim (“b) forming a well region of a second doping type …”).  Therefore, the claim is rendered indefinite as the subsequently established (limitation portion from clause “d)”), “a well region” appears to either 1.) establish an already established well region, or 2.) establishes a well region that is not disclosed in either the specification nor the drawings.  It is assumed that the recitation in “d)” of the “and the remaining region is a well region of a second doping type” is an error in claim drafting, which meant merely to re-reference the well region of Figs. 5 and 9, which does have support to be a region above the PBL in HVNW, which is above PBL and of the second doping type (e.g. of n-type conductivity).  For purposes of examination, it will be assumed that the HVNW well is merely being re-referenced, and the re-referenced limitation should read as “and the remaining region is the the 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and the claims that depend therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As detailed in the 112(b) rejection discussed above, the same limitation also lacks written description in the disclosure.  As stated previously, the term “remaining region” is not present in the specification. 

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation, “e) wherein the drain portion comprises the drift region of the second doping type, and a drain region of the second doping type located in the drift region”, renders the claim indefinite, since 1.) it is unclear how the drain which is it’s own specific diffusion region can “comprise” another and separate drift region, and 2.) it is unclear why the drain region is redundantly claimed.  How can one region comprise a separate region?  The use of the term “comprising” in this manner does not make sense logically. What is being established with a second and same drain region?  


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    356
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    652
    media_image2.png
    Greyscale


Regarding claim 19, the Applicant discloses in Figs. 5 and 9, provided above, a method of manufacturing a laterally diffused metal oxide semiconductor device, the method comprising:

a) providing a substrate (PSUB);

b) forming a well region (“high voltage N-type well region HVNW”, ¶ 0020) of a second doping type (n-type, ¶ 0020) extending from a top surface of the substrate into the substrate (HVNW extends from a top surface of PSUB into a depth of PSUB);

c) forming an insulating structure (insulating construct of thin gate dielectric to the left of and including the field oxide region labelled ‘Oxide’, hereinafter referred to as ‘IC’) in a predetermined region of the well region (noted insulating construct located centrally over HVNW), wherein at least a portion of the insulating structure is located on a top surface of the well region (noted insulating construct located centrally over HVNW);

d) forming a reduced surface field effect layer (“the reduced surface field effect layer may be a P-type buried layer PBL”, ¶ 0026) of a first doping type (p-type) by an implantation process in a predetermined region in the well region (¶ 0023), wherein a length of the reduced surface field effect layer is less than a length of the well region (lateral dimension of PBL is less than that of HVNW), a lower surface of the reduced surface field effect layer is not in contact with a bottom surface of the well region (lower boundary of PBL is not in contact with the lower boundary of HVNW), an upper surface of the reduced surface field effect layer is lower than a top surface of the well region (upper boundary of PBL is below the upper boundary of HVNW), and the remaining region is a well region of a second doping type (as detailed in the 112 rejection section above, this portion is assumed to be the remainder of the already established HVNW that is located above the PBL region); 

e) forming a body region (Pbody) of the first doping type (p-type) extending from a top surface of the well region into the well region by an implantation process (Pbody on HVNW), in a predetermined region of the well region (Pbody has a particular location within HVNW); and

f) forming a drain portion (the “N+” region formed within the N-drift region) of the a second doping type (n-type) extending from a top surface of the well region into the well region by an implantation process (N+ region is formed in the top surface of HVNW), in a predetermined region in the well region (N+ region’s location within the HVNW),

g) wherein the insulating structure (previously noted insulating construct ‘IC’) is located between the body region and the drain portion along a depth direction from the top surface of the well region to a bottom surface of the well region (IC between Pbody and N+), and a lower surface of the body region and a lower surface of the drain portion is not lower than the upper surface of the reduced surface field effect layer (lower boundary of Pbody and N+ are not lower than the upper PBL), wherein the reduced surface field effect layer is disposed below all of the drain portion along the depth direction (all of PBL is formed lower than all of N+ region).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 27, 31, 33, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al. (US 11,195,909 – hereinafter referred to as the ‘909 reference) in view of Zuniga et al. (US 7,868,378).  The ‘909 reference has an effective date established by provisional application 62/632,726 of February 18, 2018, which pre-dates the instant application’s foreign priority date of May 25, 2018.  There is no common ownership between this ‘909 reference and the instant application.

    PNG
    media_image3.png
    559
    786
    media_image3.png
    Greyscale

Regarding claim 19, the prior art of the ‘909 reference discloses in Figs. 6 and 8, a method of manufacturing a laterally diffused metal oxide semiconductor device (“FIG. 8 is a cross-sectional view of a LDMOS transistor 800”, col. 5, lines62-63), the method comprising:

a) providing a substrate (“silicon semiconductor substrate 302”, col. 6, line 3);

b) forming a well region (“a high voltage n-type well (HVNWELL) 314”, col. 3, line 43) of a second doping type (n-type) extending from a top surface of the substrate into the substrate (col. 3, line 48 to col. 4, line 3 discusses that HVNWELL 314 essentially is a background well that extends from top of 302 to it’s observable lower boundary in Fig. 8, it can also be seen to be above PRSF 316 and is discussed as being background doping to the body region amongst several other indicators illustrating that it is a full depth well and not just a deep implant region below many of the other regions such as body and presurf regions);

c) forming an insulating structure (insulating construct of field oxide 306, col. 4, lines 40-49, and thin gate dielectric 344, col. 5, lines 1-9) in a predetermined region of the well region (306/344 are formed centrally over 314), wherein at least a portion of the insulating structure is located on a top surface of the well region (both 306/344 are located on top of 314, and can be visible in relief of the surrounding diffusion regions in upper HVNWELL 314 portion above PRSF 316);

d) forming a reduced surface field effect layer (“p-type reduced surface field (PRSF) layer 316”, col. 3, lines 43-44, and “PRSF layer 316 includes a plurality of bridge portions 334”, col. 4, line 12) of a first doping type (p-type) in a predetermined region in the well region (316/334 are located below body and drain regions, but not below the lower boundary of HVNWELL), wherein a length of the reduced surface field effect layer is less than a length of the well region (portions of 316 as can be seen in Fig. 6, are not as wide, where discontinuities 314 are located, these two width portions of 316 are less wide than the HVNWELL 314), a lower surface of the reduced surface field effect layer is not in contact with a bottom surface of the well region (lowest boundary of PRSF 316 is above the lower boundary of HVNWELL 314), an upper surface of the reduced surface field effect layer is lower than a top surface of the well region (PRSF 316/334 are below upper portion of HVNWELL 314), and the remaining region is a well region of a second doping type (the portion of HVNWELL 314, which is n-type, is above 316/334);

e) forming a body region (“P-BODY 320”) of the first doping type (p-type) extending from a top surface of the well region into the well region (as HVNWELL 314 is formed in 302 to the top surface of 302, then P-BODY 320 extends from upper surface of 302/314, to the lower boundary of P-BODY 320), in a predetermined region of the well region (P-BODY resides at the opposing side of the insulator construct to the drain 326, and P-BODY 320 formed in 314); and

f) forming a drain portion (drain 326, col. 3, lines 46-47) of the a second doping type (n-type) extending from a top surface of the well region into the well region (as HVNWELL 314 is formed in 302 to the top surface of 302, then drain 326 extends from upper surface of 302/314, to the lower boundary of drain 326), in a predetermined region in the well region (drain 326 resides at the opposing side of the insulator construct to the P-BODY 320, and drain 326 formed in 314),

g) wherein the insulating structure (306, 344) is located between the body region and the drain portion along a depth direction from the top surface of the well region to a bottom surface of the well region (306, 344 are between P-BODY 320 and drain 326, and within 314), and a lower surface of the body region and a lower surface of the drain portion is not lower than the upper surface of the reduced surface field effect layer (lower boundaries of P-BODY 320 and drain 326 are not lower than the upper boundary of PRSF 316), wherein the reduced surface field effect layer is disposed below all of the drain portion along the depth direction (portion of PRSF 334 is fully below drain 326).

The ‘909 reference does not disclose,
1.) “d) forming a reduced surface field effect layer by an implantation process”,
2.) “e) forming a body region of the first doping type extending from a top surface of the well region into the well region by an implantation process”,
3.) “f) forming a drain portion of the a second doping type extending from a top surface of the well region into the well region by an implantation process.”

The prior art of Zuniga discloses,
1.) wherein the reduced surface field effect layer is formed by implantation (“p-resurf implant is performed to produce a p-resurf region 602”, col. 5, lines 22-24),
2.) wherein the body region is formed by implantation (“the P-body of the LDMOS transistor is implanted and diffused”, col. 4, lines 64-65),
3.) wherein the drain region is formed by implantation (“the drain region of the LDMOS transistor is implanted”, col. 3, lines 66-67).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the,
“d) forming a reduced surface field effect layer by an implantation process”,
“e) forming a body region of the first doping type extending from a top surface of the well region into the well region by an implantation process”,
“f) forming a drain portion of the a second doping type extending from a top surface of the well region into the well region by an implantation process”,
as disclosed by Zuniga in the LDMOS of the ‘909 reference, in order to utilize a method of placing dopant atoms into a semiconductor substrate in a precise and repeatable method. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 20, the prior art of ‘909 et al. disclose the method according to claim 19, and the ‘909 reference discloses in Fig. 8, wherein the reduced surface field effect layer (316/334) is disposed below a drain contact (upper surface of 326, where 310 resides) in the drain portion (326) along the depth direction (vertical direction).

Regarding claim 21, the prior art of ‘909 et al. disclose the method according to claim 20, and the ‘909 reference discloses in Fig. 8, wherein the reduced surface field effect layer is disposed below the body region along the depth direction (316 vertically below P-BODY 320).

Regarding claim 27, the prior art of ‘909 et al. disclose the method according to claim 20, and the ‘909 reference discloses in Fig. 8, wherein the lower surface of the drain portion is not in contact with the upper surface of the reduced surface field effect layer (the lower boundary of drain 326 is not in contact with the upper boundary of 316/334).

Regarding claim 31, the prior art of ‘909 et al. disclose the method according to claim 19, and the ‘909 reference discloses in Fig. 8, further comprising:

a) providing a substrate (“Base layer 312 is, for example, a p-type silicon substrate”, col. 3, line47-48) having the first doping type (p-type), wherein the well region is located in the substrate (“Silicon semiconductor structure 302 includes a base layer 312”, col. 3, lines 42-43);

b) forming a source region (“a source n+ region 324”, col. 3, line 46) of the second doping type (n-type) extending from the top surface of the well region into the body region (source 324 shown extending from the top surface of 314 into 320);

c) forming a body contact region (322) of the first doping type (p-type) extending from the top surface of the well region into the body region (322 shown extending from the top surface of 314 into 320); and

d) forming a drift region (region under insulating construct 306/344 and between P-BODY 320 and drain 326, col. 4, lines 28-36) of the second doping type (n-type) extending from the top surface of the well region into the well region (noted region extends from top of 314 and then into 314),

e) wherein the drain portion comprises the drift region of the second doping type (noted drift region is n-type 314/318 and 318 resides in the drain region 326 side of the device), and a drain region of the second doping type located in the drift region (n-type drain region 326).

Regarding claim 33, the prior art of ‘909 et al. disclose the method according to claim 31, and the ‘909 reference discloses in Fig. 8, wherein the forming the insulating structure comprises:
a) forming a first dielectric layer (344, col. 5, lines 1-9) located on the top surface of the well region (on 314), wherein the first dielectric layer is adjacent to a source region (344 adjacent to 324); and 
b) forming a local oxidation of silicon (LOCOS) dielectric layer (306, col. 13, lines 25-28) located the top surface of the well region and between the first dielectric layer and a drain region (306 on 314 between 344 and 326), 
c) wherein the insulating structure comprises the first dielectric layer and the LOCOS dielectric layer (insulating construct consists of 306 and 344).

Regarding claim 37, the prior art of ‘909 et al. disclose the method according to claim 33, and the ‘909 reference discloses in Fig. 8, wherein a thickness of the LOCOS dielectric layer is greater than a thickness of the first dielectric layer (306 is thicker than 344).

Regarding claim 40, the prior art of ‘909 et al. disclose the method according to claim 19, and the ‘909 reference discloses in Fig. 8, wherein the reduced surface field effect layer is not in lateral contact with regions having the first doping type (316/334 are not shown in lateral contact with any other p-type regions).


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al. (US 11,195,909 – hereinafter referred to as the ‘909 reference) in view of Zuniga et al. (US 7,868,378) in view of Xia et al. (US 10,229,993).

Regarding claim 34, the prior art of ‘909 et al. disclose the method according to claim 33, however the ‘909 reference does not disclose,
“further comprising forming a first conductor layer at least partially located on the first dielectric layer and a second conductor at least partially located the LOCOS dielectric layer, wherein the first and second conductors are spatially isolated”.

    PNG
    media_image4.png
    815
    1086
    media_image4.png
    Greyscale

Xia discloses in Fig. 6, provided above, further comprising forming a first conductor layer at least partially located on the first dielectric layer (“First gate conductor 608 is disposed on first dielectric layer 204”, col. 6, lines 8-9) and a second conductor at least partially located the LOCOS dielectric layer (“second gate conductor 609 is disposed on second dielectric layer 206”, col. 6, lines 10-11, where 206 is analogous to the LOCOS thick dielectric already disclosed by the ‘909 reference), wherein the first and second conductors are spatially isolated (“First gate conductor 608 is spatially separated from second gate conductor 609 in the lateral direction 236.”, col. 6, lines 12-13).  A motivation for the modification of the ‘909 reference’s LDMOS of adding a second gate electrode can be found disclosed in col. 6, lines 19-33, “Second gate conductor 609 can advantageously be used to promote both low on-resistance and high breakdown of LDMOS transistor 600. In particular, a positive bias voltage can be applied to second gate electrode 615 relative to source electrode 212 to cause negative charges to collect in HVNLDD 222 adjacent to second dielectric layer 206. These negative charges create a majority-carrier channel in HVNLDD 222, to promote low on-resistance in the current path through HVNLDD 222. A constant bias voltage is optionally applied to second gate electrode 615, i.e., bias voltage on second gate electrode 615 remains constant even as voltage on first gate electrode 614 changes during switching of LDMOS transistor 600, to promote low switching losses in LDMOS transistor 600 and simplicity of circuitry (not shown) biasing second gate electrode 615.”.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the,
“further comprising forming a first conductor layer at least partially located on the first dielectric layer and a second conductor at least partially located the LOCOS dielectric layer, wherein the first and second conductors are spatially isolated”,
as disclosed by Xia in the LDMOS of the ‘909 reference, in order that the second gate conductor can advantageously be used to promote both low on-resistance and high breakdown of LDMOS transistor. G. TSM: Teaching, Suggestion, Motivation Test.


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al. (US 11,195,909 – hereinafter referred to as the ‘909 reference) in view of Zuniga et al. (US 7,868,378) in view of Xia et al. (US 10,229,993) in view of Eikyu et al. (US 10,121,894).

Regarding claim 39, the prior art of ‘909 et al. disclose the method according to claim 34, and the ‘909 reference discloses, further comprising forming a source electrode (308, “Source electrode 308 contacts each of source p+ region 322 and source n+ region 324”, col. 4, lines 60-61) electrically connected to the source region (308 electrically connects to both of 322 and 324).

The prior art of ‘909 reference does not disclose, “wherein the source electrode extends to at least to above the second conductor”.

    PNG
    media_image5.png
    477
    555
    media_image5.png
    Greyscale


Eikyu discloses in Fig. 19, provided above, wherein the source electrode extends to at least to above the second conductor (source electrode which is composed of CP/M1 which connect to source region SR, extends over the first gate electrode GE1 over GF and also the second gate electrode GE1 over EI).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the,
“wherein the source electrode extends to at least to above the second conductor”,
as disclosed by Eikyu in the LDMOS of the ‘909 reference, for the purpose of increasing the breakdown voltage and thus improve the performance characteristics of the LDMOS device. G. TSM: Teaching, Suggestion, Motivation Test.


Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893